Citation Nr: 1526070	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-03 001  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a skin rash.

2.  Entitlement to service connection for a skin rash, to include dermatitis.  

3.  Entitlement to service connection for coronary artery disease (CAD).

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973.  He also had periods of active duty service in the Army Reserves from February 3, 2003 to May 30, 2003, and from October 9, 2006 to April 5, 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R.  3.156(c) (2014).  

In the present case, an October 2010 rating decision noted that service treatment records from May 1971 to January 2008 had been reviewed prior to adjudication of the Veteran's claim for, in part, service connection for CAD.  The Veteran was afforded a VA examination in May 2010 to assess the nature and etiology of the claimed CAD disorder.  In an October 2011 statement, the Veteran asserted that the May 2010 VA examiner did not have a "portion" of his service records pertaining to the diagnosis he received for CAD at Walter Reed Army Medical Center.  The Veteran specifically stated that "these new medical records are enclosed in support of my claim."  The Board has reviewed the service treatment records currently of record and finds that none of the documents have been date stamped with a received date.  As such, it is impossible for the Board to determine if the Veteran's purported "new medical records" were part of the service treatment records initially reviewed by the AOJ during the October 2010 rating decision.  As such, the Board will resolve reasonable doubt in the Veteran's favor and find that new service treatment records, not previously considered, and pertaining to the Veteran's CAD claim, were submitted after the October 2010 rating decision.  As such, the claim for service connection for CAD will be reconsidered without consideration of whether there is new and material evidence. 

The issues of (1) service connection for a skin rash disorder, to include dermatitis; (2) service connection for CAD; and (3) service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2010 rating decision denied service connection for a skin rash of the legs, arms, head, and neck. 

2.  The evidence received since the October 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin rash.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision, which denied service connection for a skin rash, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the October 2010 rating decision is new and material; the claim for service connection for a skin rash is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claim for service connection for a skin rash is reopened, as explained below.  The remaining claims are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Reopening of Service Connection for a Skin Rash

In an October 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin rash because, during the June 2010 VA skin examination, the Veteran was not found to have any chronic skin disorder.  The Veteran was provided notice of the decision and of his appellate rights on October 6, 2010.  The Veteran did not submit new evidence within one year of the rating decision and he filed an untimely notice of disagreement on October 21, 2011; as such, he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the October 2010 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran's untimely October 21, 2011 notice of disagreement was construed by the RO as a claim to reopen the claim for service connection for a skin rash.  In a December 2013 rating decision, the RO denied reopening the claim as new and material evidence had not been received.  The Veteran filed a notice of disagreement in January 2014.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the October 2010 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence of record at the time of the October 2010 rating decision consisted of service treatment records, VA treatment records, private treatment records, a June 2010 VA examination report, and the Veteran's statements.   

The evidence received subsequent to the October 2010 rating decision includes, in pertinent part, photographs of the Veteran's legs during a flare-up of his skin disorder.  The Veteran also submitted a February 2011 private treatment record from Dr. L.C., which noted that the Veteran had experienced yearly outbreaks of a rash on his legs since 2008.  Dr. L.C. diagnosed the Veteran with leg dermatitis, but was uncertain as to whether it was fungal or eczematous.  The Veteran has also maintained that his skin rash, as diagnosed by Dr. L.C., is the same disorder that he first experienced in service.  See Veteran's October 2011 statement.  

The Board has reviewed the pertinent evidence since the October 2010 rating decision and has determined that it is new, as it was not of record prior to the issuance of the October 2010 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the photograph and private treatment record shows that the Veteran is continuing to have flare-ups of a skin rash.  He also maintains that this skin rash, now diagnosed as dermatitis, is the same rash he experienced in service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for skin rash.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for a skin rash is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a skin rash, now diagnosed as dermatitis, is reopened.
REMAND

Skin Rash

The Veteran was afforded a VA skin examination in June 2010.  During the evaluation, the examiner noted that the Veteran had been treated for xerosis cutis (abnormally dry skin) during service.  At that time, the Veteran had been told that his xerosis cutis was related to dry air exposure.  The symptoms were noted as red areas on the anterior aspect of both shins, the medial aspect of both thighs, the lateral aspect of both upper arms, and the posterior neck below the hairline.  The main symptom was itching.  The Veteran also reported that he would experience reddened, inflamed skin that would itch.  The examiner noted that the Veteran was treated with hydrocortisone cream as well as the moisturizers.  According to the Veteran, it would resolve on its own during spring.  On physical examination, the examiner noted that there was no evidence of xerosis cutis; however, the examiner did advise the Veteran that if he experienced a flare-up, he should see a physician to document the existence of the condition as well as its distribution since, on the day of exam, there was no evidence of the condition.

The Veteran submitted photographs of his skin rash in October 2011.  These photographs reveal red bumps on the Veteran's lower legs.  Further, the Veteran submitted a February 2011 private treatment record from Dr. L.C. which noted that the Veteran had experienced yearly outbreaks of a rash on his legs since 2008.  
Dr. L.C. diagnosed the Veteran with leg dermatitis, but was uncertain as to whether it was fungal or eczematous.

As the record now includes a diagnosis of dermatitis and photographs of a flare-up of the Veteran's skin disorder, the Board finds that a new VA examination is warranted in order to assist in determining the etiology of the Veteran's skin disorder.


CAD

The Veteran's claim for service connection for CAD was denied in an October 2010 rating decision because the Veteran was not found to have a confirmed diagnosis of CAD.  

The Veteran was afforded a VA examination in May 2010, which noted that the Veteran was at a "high risk" of developing a coronary event; however, at the time of the evaluation, and after conducting an echocardiogram and treadmill stress test, the Veteran did not have a diagnosis of CAD.  The VA examiner also noted that the Veteran had a primary care practitioner that had prescribed medications for the Veteran's hypertension.  

Based on this evidence, it appears that the Veteran has been treated for cardiovascular disorders by a private physician.  The last private treatment record in the claims filed is dated in April 2010 from Dr. L.C., more than five years ago.  In light of the evidence of record, the Board finds that updated private treatment records should be obtained in order to assist in determining whether the Veteran now has a confirmed diagnosis of CAD.

Hypertension

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. 
§§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Veteran was afforded a VA examination in May 2010 and a medical opinion was obtained in January 2012.  The January 2012 VA examiner stated that, upon review of the evidence of record, the Veteran's hypertension was diagnosed in 1999.  The January 2012 VA examiner noted that the Veteran's blood pressure was 120/80 in December 1989, 130/88 in April 1994, 150/100 in March 1999, 119/84 in February 2003, 122/78 in May 2003, 150/100 in March 2007, and 161/113 in September 2007.  The examiner then opined that the increase in his blood pressure readings was unrelated to service and was "most likely" the natural progression of the disease.  Therefore, the examiner opined that "there was no increase/aggravation of the veteran's pre-service hypertension while the veteran was on active duty."

The Board finds the January 2012 VA medical opinion to be inadequate.  Although the January 2012 VA examiner stated that the Veteran's hypertension was diagnosed in 1999, the VA examiner did not opine as to whether there was clear and unmistakable evidence that hypertension pre-existed the Veteran's second and third periods of active duty service.  The Board acknowledges that the VA examiner's statement regarding the 1999 hypertension diagnosis appears to suggest that the Veteran's hypertension pre-existed service entrance in February 2003.  However, service entrance examination reports are not available for the Veteran's periods of active duty service starting in February 2003 or October 2006; as such, the Board finds that a specific finding is warranted as to whether the Veteran's hypertension clearly and unmistakably pre-existed the Veteran's second and third period of active duty service.

Further, the Board finds the January 2012 VA examiner's opinion to be inadequate as the examiner did not address relevant evidence in the Veteran's service treatment records.  Although the examiner discussed single blood pressure readings in December 1989, April 1994, March 1999, February 2003, May 2003, March 2007, and September 2007, he did not discuss the multiple blood pressure readings taken immediately following entrance into the Veteran's period of active duty service in February 2003, which are pertinent to the question of whether there was aggravation during this period of active duty service.  See 5 day blood pressure readings from February 12, 2003 to February 16, 2003.  As such, the Board finds that a new medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the necessary authorizations for the release of any private treatment records, to include from Dr. L.C., not currently on file.  Obtain any identified treatment records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him of this fact and provide her an opportunity to submit copies of the outstanding medical records.

2.  The AOJ should request all VA medical records pertaining to treatment of the Veteran not already of record to and should associate them with the record.

3.  If, and only if, the newly obtained evidence demonstrates a current CAD disability, schedule the Veteran for an appropriate VA examination.  The entire record must be made available to and reviewed by the examiner.  The VA examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed CAD first manifested during a period of active duty or is otherwise related to active duty service?  (Note: the Veteran's periods of active duty service were from June 1971 to March 1973; February 2003 to May 2003; and from October 2006 to April 2009).

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of the Veteran's skin disorder.  The entire record must be made available to and reviewed by the examiner.  The VA examiner should offer the following opinions:

(a)  List all current skin disabilities.  (Note: the Veteran has been diagnosed with dermatitis by Dr. L.C. and has already been service-connected for residuals of basal cell carcinoma and actinic keratosis).  

(b)  For each diagnosed skin disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's skin disorder(s) first manifested in service or is otherwise related to active duty service?  (Note: the Veteran's periods of active duty service were from June 1971 to March 1973; February 2003 to May 2003; and from October 2006 to April 2009).

5.  Obtain a medical opinion from an appropriate examiner for the Veteran's hypertension (a physical examination is not necessary unless deemed warranted).  The claims file must be made available to, and reviewed by, the examiner.  The examiner should provide medical opinions that address the following:
	
Period of Active Duty Service from February 3, 2003 to May 30, 2003

(a)  Is there clear and unmistakable evidence 
(i.e., undebatable) that hypertension pre-existed the Veteran's period of active duty service beginning on February 3, 2003.  

(b)  If it is found that the Veteran's hypertension existed prior to service beginning on February 3, 2003, is there clear and unmistakable evidence (i.e., undebatable) that the pre-existing hypertension disability WAS NOT aggravated (i.e., permanently increased in severity) during service.  The examiner is asked to address the 5 day blood pressure readings from February 12, 2003 to February 16, 2003.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(c)  If it is the examiner's opinion that the Veteran's hypertension did not pre-exist period of active duty beginning on February 3, 2003, is it at least as likely as not (50 percent probability or greater) that hypertension began during service or is otherwise causally or etiologically related to service?

Please provide a rationale for the opinions rendered.

Period of Active Duty Service from October 9, 2006 to April 5, 2009

(a)  Is there clear and unmistakable evidence (i.e., undebatable) that hypertension pre-existed the Veteran's period of active duty service beginning on October 9, 2006.  

(b)  If it is found that the Veteran's hypertension pre-existed active duty service beginning on October 9, 2006, is there clear and unmistakable evidence (i.e., undebatable) that the pre-existing hypertension disability WAS NOT aggravated (i.e., permanently worsened) during service.

(c)  If it is the examiner's opinion that the Veteran's hypertension did not preexist period of active duty beginning on October 9, 2006, is it at least as likely as not (50 percent probability or greater) that hypertension began during service or is otherwise causally or etiologically related to service?

Please provide a rationale for the opinions rendered.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford him the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


